DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. (US 2008/0122891).
Nakano et al. discloses a printing apparatus comprising:
                        a printhead (FIG. 4, element IJC) including a discharge surface with at least one orifice discharging ink by driving a print element (FIG. 4, element 500);
                       an executing unit configured to execute an initialization operation upon power-on if the printing apparatus (FIG. 1: The whole process of the flow chart, starting after POWER ON (step S10) to the start of the printing operation (START PRINTING, step S110) reads on the initialization operation); and
	         a control unit configured to control driving of the print element (FIG. 3: The controller 600 controls the printhead driver 644 to drive the printing elements of the printhead 3),
	        wherein the control unit controls, in the initialization operation executed by the executing unit, the print element so as not to perform preliminary discharge that does not contribute to print of an image (FIG. 1: The preliminary discharge is not executed (step S70) if no discharge failure orifice is detected).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2008/0122891) in view of Horigome et al. (US 5182583).
Nakano et al. discloses the claimed invention as discussed above except comprising a cap for covering the discharge surface, wherein, in the initialization processing, the cap is opened.
Horigome et al. discloses a printing apparatus comprising an inkjet printhead (FIG. 11, element 12) and a cap (FIG. 10, element 5022 and column 7, lines 9-13) for covering the nozzle surface of the printhead, wherein during the initialization operation upon the power-on, the cap is opened (FIG. 5B: During the initialization process upon the power-on mode (step S74), the cap is opened (step S81)).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Nakano’s printing apparatus to open the cap from covering the printhead surface to allow the printing process of the printing apparatus as taught by Horigome et al. (column 15, lines 60-65).
3.	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2008/0122891) in view of Horigome et al. (US 5182583), and further in view of Edamura et al. (US 2009/0066736).
Nakano et al., as modified, discloses the claimed invention as discussed above except if a print instruction is received with the cap open after the initialization operation, the control unit perform the preliminary discharge.
	Edamura et al. discloses a printing apparatus comprising an inkjet printhead, a cap for covering the printhead surface, wherein in response to the receiving of a print command, the cap is opened and a preliminary discharge is performed (FIG. 7, steps S301 and S302. Paragraph [0062]).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Nakano’s printing apparatus, as modified, to perform the preliminary discharge, upon the opening of the cap from covering the printhead surface, prior to the printing operation to ensure the printing quality of the printing operation as taught by Edamura et al. (paragraph [0011]).
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853